DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 and 21-34 are pending, claims 8-20 having been cancelled.  Applicant's response filed February 16, 2021 is acknowledged.

Specification
The objection to the Abstract is withdrawn based on Applicant’s amended Abstract.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0180913 to Arena et al. in view of U.S. Patent App. Pub. No. 2010/0273291 to Kryliouk et al., U.S. Patent App. Pub. No. 2005/0112901 to Ji et al. and U.S. Patent No. 9,023,721 to Arena et al. (“the ‘721 patent”).
As to claim 1, Arena discloses a method of processing a substrate in a substrate processing chamber comprising: performing a first process within a processing region of the substrate processing chamber wherein a substrate support disposed within the processing region is maintained at a first process temperature that is above 600°C (see Arena paragraphs [0036], [0046] and [0063] where first process can be at a temperature of 900-1150°C and disclosing heated substrate holder 217); performing an in-situ chamber clean process within the substrate processing chamber, wherein the in-situ chamber 
Regarding the recitation “purge the substrate processing chamber while … maintaining the substrate support at a purge process temperature that is above 600°C,” Arena discloses that the cleaning gases are exhausted (read as purged) (see Arena paragraphs [0015], [0036], [0066]).  Since the cleaning gases are heated for cleaning and then exhausted, it is understood that the temperatures are above 600°C.  Furthermore, Kryliouk discloses a similar cleaning method wherein a purge gas is provided in the chamber wherein the substrate support is at a temperature that is above 600°C (see, e.g., Kryliouk paragraph [0010] and [0069]).  It would have been obvious to one of ordinary skill in the art at the time of filing to maintain the substrate support temperature at above 600°C during purging as disclosed by Kryliouk in order to remove by-products of the cleaning process from the processing chamber before the reaction by-products condense on the interior surface of the substrate processing chamber (see Kryliouk paragraphs [0010] and [0069])
The combination of Arena and Kryliouk does not explicitly disclose controlling the processing region to a pressure above 8 Torr in the in-situ chamber clean process.  Arena discloses that the pressure is a known results effective variable (see Arena paragraph [0066]).  Ji discloses a similar cleaning method wherein it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr (see Ji paragraphs [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the pressure where pressures are known to be above 8 Torr.   Regarding the purging the substrate processing chamber “while maintaining the pressure above 8 Torr,” Kryliouk discloses that the purging process can be performed while 
Regarding the recitation “and begin a subsequent process in the substrate processing chamber at a pressure above 8 Torr,” the recitation does not specify what the subsequent process is or any steps of the “subsequent process,” only that it is done at a pressure above 8 Torr.  As such, said recitation is a broad recitation as any step can be considered a subsequent “process.”  For example, after the purging process, it is inherent or reasonably expected that the processing chamber would again be used to process substrates in the processing chamber.  It is known in the art to load and unload substrates at atmospheric pressure (see, e.g., the ‘721 patent Table 1, stages S1 and S10, in col. 14) and that the processing of the substrates can are known to be performed at higher pressures (see, e.g., the ‘721 patent Table 1, stages S2-S9 in col. 14).  It would have been obvious to one of ordinary skill in the art at the time of filing perform subsequent processes in the substrate processing chamber at a pressure above 8 Torr, including but not limited to, the loading and unloading of a substrate into the chamber for processing and performing processing steps at pressures above 8 Torr as is known in the art (e.g., the ‘721 patent Table 1 in col. 14) and the results would have been predictable.
As to claim 2, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the first process temperature, the clean process temperature and the purge process temperature can be maintained at a temperature of 650°C or greater (see Arena paragraphs [0036], [0046], [0063] and [0066] where first process can be at a temperature of 900-1150°C and the cleaning can be in the range of 1000-1,150°C; see also Kryliouk paragraphs [0010] and [0069] where the purge temperature can be from about 600°C to about 1,000°C).
As to claim 3, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the process chamber can remain at substantially similar operating conditions during the cleaning operation 
As to claims 4 and 5, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the processing region can be controlled to a pressure of 8 Torr or greater or 10 Torr or greater during the in-situ chamber clean process (see Ji paragraphs [0030]-[0031] where it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr).
As to claim 6, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the cleaning gas can comprise fluorine and the substrate support can comprise aluminum (see Arena paragraph [0015]; see Ji paragraph [0023] where it is known for chamber components to comprise aluminum).
As to claim 7, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the cleaning process can further comprise forming a plasma within the processing chamber (see Arena paragraphs [0037] and [0066]).
As to claim 21, Arena discloses a method of processing a substrate in a substrate processing chamber comprising: performing a first process within a processing region of the substrate processing chamber wherein a substrate support disposed within the processing region is maintained at a first process temperature that is above 600°C (see Arena paragraphs [0036], [0046] and [0063] where first process can be at a temperature of 900-1150°C and disclosing heated substrate holder 217); performing an in-situ chamber clean process within the substrate processing chamber, wherein the in-situ chamber clean process comprises: maintaining the substrate support temperature at a clean process that is above 600°C (see Arena paragraphs [0036], [0063] and [0066] where cleaning can be in the range of 1000-1,150°C); and performing a chamber clean process using a cleaning gas (see Arena paragraphs [0063] and [0066]).
Regarding the recitation “purge the substrate processing chamber while … maintaining the substrate support at a purge process temperature that is above 600°C,” Arena discloses that the cleaning gases are exhausted (read as purged) (see Arena paragraphs [0015], [0036], [0066]).  Since the cleaning gases are heated for cleaning and then exhausted, it is understood that the temperatures are above 600°C.  Furthermore, Kryliouk discloses a similar cleaning method wherein a purge gas is provided in the chamber wherein the substrate support is at a temperature that is above 600°C (see, e.g., Kryliouk paragraph [0010] and [0069]).  It would have been obvious to one of ordinary skill in the art at the time of filing to maintain the substrate support temperature at above 600°C during purging as disclosed by Kryliouk in order to remove by-products of the cleaning process from the processing chamber before the reaction by-products condense on the interior surface of the substrate processing chamber (see Kryliouk paragraphs [0010] and [0069])
The combination of Arena and Kryliouk does not explicitly disclose controlling the processing region to a pressure above 8 Torr in the in-situ chamber clean process.  Arena discloses that the pressure is a known results effective variable (see Arena paragraph [0066]).  Ji discloses a similar cleaning method wherein it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr (see Ji paragraphs [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the pressure where pressures are known to be above 8 Torr.  Regarding the purging the substrate processing chamber “while maintaining the pressure above 8 Torr,” Kryliouk discloses that the purging process can be performed while maintaining the chamber pressure from about 0.5 Torr to about 10 Torr (see Kryliouk paragraph [0069]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Regarding the recitation “and begin a subsequent process in the substrate processing chamber at a pressure above 8 Torr,” the recitation does not specify what the subsequent process is or any steps 
As to claim 22, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the first process temperature, the clean process temperature and the purge process temperature can be maintained at a temperature of 650°C or greater (see Arena paragraphs [0036], [0046], [0063] and [0066] where first process can be at a temperature of 900-1150°C and the cleaning can be in the range of 1000-1,150°C; see also Kryliouk paragraphs [0010] and [0069] where the purge temperature can be from about 600°C to about 1,000°C).
As to claim 23, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the process chamber can remain at substantially similar operating conditions during the cleaning operation as during the process operation (see Ji paragraph [0024]) and is thus considered as merely matters of design option.
As to claims 24 and 25, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the processing region can be controlled to a pressure of 8 Torr or greater or 10 Torr or greater during 
As to claim 26, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the cleaning gas can comprise fluorine and the substrate support can comprise aluminum (see Arena paragraph [0015]; see Ji paragraph [0023] where it is known for chamber components to comprise aluminum).
As to claim 27, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the cleaning process can further comprise forming a plasma within the processing chamber (see Arena paragraphs [0037] and [0066]).
As to claim 28, Arena discloses a method of processing a substrate in a substrate processing chamber comprising: performing a first process within a processing region of the substrate processing chamber wherein a substrate support disposed within the processing region is maintained at a first process temperature that is above 600°C (see Arena paragraphs [0036], [0046] and [0063] where first process can be at a temperature of 900-1150°C and disclosing heated substrate holder 217); performing an in-situ chamber clean process within the substrate processing chamber, wherein the in-situ chamber clean process comprises: maintaining the substrate support temperature at a clean process that is above 600°C (see Arena paragraphs [0036], [0063] and [0066] where cleaning can be in the range of 1000-1,150°C); and performing a chamber clean process using a cleaning gas (see Arena paragraphs [0063] and [0066]).  Arena further discloses that the cleaning process can comprise forming a plasma within the processing chamber (see Arena paragraphs [0037] and [0066]).
Regarding the recitation “purge the substrate processing chamber while … maintaining the substrate support at a purge process temperature that is above 600°C,” Arena discloses that the cleaning gases are exhausted (read as purged) (see Arena paragraphs [0015], [0036], [0066]).  Since the cleaning gases are heated for cleaning and then exhausted, it is understood that the temperatures are 
The combination of Arena and Kryliouk does not explicitly disclose controlling the processing region to a pressure above 8 Torr in the in-situ chamber clean process.  Arena discloses that the pressure is a known results effective variable (see Arena paragraph [0066]).  Ji discloses a similar cleaning method wherein it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr (see Ji paragraphs [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the pressure where pressures are known to be above 8 Torr.  Regarding the purging the substrate processing chamber “while maintaining the pressure above 8 Torr,” Kryliouk discloses that the purging process can be performed while maintaining the chamber pressure from about 0.5 Torr to about 10 Torr (see Kryliouk paragraph [0069]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Regarding the recitation “and begin a subsequent process in the substrate processing chamber at a pressure above 8 Torr,” the recitation does not specify what the subsequent process is or any steps of the “subsequent process,” only that it is done at a pressure above 8 Torr.  As such, said recitation is a broad recitation as any step can be considered a subsequent “process.”  For example, after the purging process, it is inherent or reasonably expected that the processing chamber would again be used to process substrates in the processing chamber.  It is known in the art to load and unload substrates at 
As to claim 29, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the first process temperature, the clean process temperature and the purge process temperature can be maintained at a temperature of 650°C or greater (see Arena paragraphs [0036], [0046], [0063] and [0066] where first process can be at a temperature of 900-1150°C and the cleaning can be in the range of 1000-1,150°C; see also Kryliouk paragraphs [0010] and [0069] where the purge temperature can be from about 600°C to about 1,000°C).
As to claim 30, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the process chamber can remain at substantially similar operating conditions during the cleaning operation as during the process operation (see Ji paragraph [0024]) and is thus considered as merely matters of design option.
As to claims 31 and 32, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the processing region can be controlled to a pressure of 8 Torr or greater or 10 Torr or greater during the in-situ chamber clean process (see Ji paragraphs [0030]-[0031] where it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr).
As to claim 33, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the cleaning process can further comprise forming a plasma within the processing chamber using a cleaning gas (see Arena paragraphs [0037] and [0066]).
As to claim 34, the combination of Arena, Kryliouk, Ji and the ‘721 patent discloses that the cleaning gas can comprise fluorine and the substrate support can comprise aluminum (see Arena paragraph [0015]; see Ji paragraph [0023] where it is known for chamber components to comprise aluminum).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as the ‘721 patent is relied upon as discussed above with respect to the newly added claim limitation “and begin a subsequent process in the substrate processing chamber at a pressure above 8 Torr” as discussed in the above rejection.
Regarding Applicant’s arguments that the cited prior art does not disclose purging the substrate processing chamber “while maintaining the pressure above 8 Torr,” as discussed in the rejection above, Kryliouk discloses that the purging process can be performed while maintaining the chamber pressure from about 0.5 Torr to about 10 Torr (see Kryliouk paragraph [0069]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.